DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention in independent claims 1, 9 and 17 is directed to a method that can be done as mental process by a human using a pen and paper without significantly more. The claim recites limitation of bidirectionally training a neural network; accessing a target angle and an input image including an eye in a first position; generating a vector field with the neural network; and generating a gaze-adjusted image based on the vector field, the gaze-adjusted image including the eye in a second position; are mental process and therefore, are abstract idea.  The recited limitation of bidirectionally training a neural network; and generating a vector field with the neural network; (emphasis added) are the addition elements but this is not integrated into a practical application because merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), fails to make the claim eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform to different state.
Dependent claims fail to add any significant limitation to over come the ineligibility of the claims and therefore are rejected as well.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deep Warp: Photorealistic image resynthesis for gaze manipulation, by Ganin et al.
With respect to claim 1, Ganin discloses An apparatus comprising: memory; instructions; and one or more processors to execute the instructions to (see section 2. Related work, neural networks ….decoder (autoencoder) architectures…): bidirectionally train a neural network; access a target angle and an input image, the input image including an eye in a first position; generate a vector field with the neural network; and generate a gaze-adjusted image based on the vector field, the gaze-adjusted image including the eye in a second position, (see Abstract, and section 2 Gaze manipulation and figure 2, and section 3.3 for back propagation updating), as claimed.

Claims 9 and 17 are rejected for the same reasons as set forth in the rejections of claim 1, because claims 9 and 17 are claiming subject matter of similar scope as claimed in claim 1.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Deep Warp: Photorealistic image resynthesis for gaze manipulation, by Ganin et al.
With respect to claim 5, Ganin discloses all the elements as claimed and as rejected above in claim 1.  However, Ganin fails to explicitly disclose wherein the one or more processors are to generate a brightness map with the neural network and generate the gaze-adjusted image based on the brightness map, as claimed.
However, as detail in figure 2 Lightness correction for the input eye image which is done by lightness adjustment module “generate a brightness map with the neural network and generate the gaze-adjusted image based on the brightness map”, as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to consider the lightness correction module to get brightness map for correcting the gaze of an eye in an image as detail in the Ganin’s system to yield a system for corecting gaze as claimed.  

With respect to claim 6, Ganin further teaches wherein the one or more processors are to adjust a brightness of the output image to generate the gaze-adjusted image, (see section 3, performing pixel wise correction of the brightness), as claimed.

With respect to claim 7, Ganin further teaches wherein the one or more processors are to mask portions of whites of the eye to generate the gaze-adjusted image based on the brightness map, (see section 3, performing pixel wise correction of the brightness), as claimed.

Claims 13-15 are rejected for the same reasons as set forth in the rejections of claims 5-7, because claims 13-15 are claiming subject matter of similar scope as claimed in claims 5-7 respectively.   

Claims 19 and 20 are rejected for the same reasons as set forth in the rejections of claims 5+6 and 7, because claims 19 and 20 are claiming subject matter of similar scope as claimed in claims 5+6 and 7 respectively.   

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deep Warp: Photorealistic image resynthesis for gaze manipulation, by Ganin et al.in view of Pasquero et al (US Pub. 2013/0094866).  
With respect to claim 8, Ganin discloses all the elements as claimed and as rejected above in claim 1.  However, Ganin fails to explicitly disclose wherein the one or more processors are to enter a power saving mode based on the input image, as claimed.
Pasquero teaches a power saving module to save power by dimming a screen in response to detecting that a user is looking away from the screen, as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine two references. The teaching of Pasquero to perform dimming of a display screen in order to save the power supply can be incorporated in to Ganin’s system to make sure to save the power of an electronic device that is use to conference (see Pasquero paragraph 0009) for motivation.

Claim 16 is rejected for same reasons as set forth in the rejection of claim 8, because claim 16 is claiming subject matter of similar scope as claimed in claim 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/             Primary Examiner, Art Unit 2663